     Case: 1:19-cv-03171 Document #: 91 Filed: 03/03/20 Page 1 of 4 PageID #:1893




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


  URBAN 8 DANVILLE CORPORATION,          )                      Case No. 1:19-cv-03171
  an Illinois corporation, and URBAN 8   )                     (Judge Mary M. Rowland)
  MACOMB CORPORATION, an Illinois        )
  corporation,                           )
                                         )
                 Plaintiffs,             )
                                         )
           v.                            )
                                         )
  NATIONWIDE AFFORDABLE HOUSING )
  FUND 4, LLC, an Ohio limited liability )
  company, SCDC, LLC, an Ohio limited    )
  liability company, and WENTWOOD        )
  CAPITAL ADVISORS, LP, a Texas limited )
  partnership,                           )
                                         )
                 Defendants.             )



                            STIPULATION REGARDING BRIEFING



         The parties hereto, by and through their undersigned counsel of record, hereby stipulate,

pursuant to their February 14, 2020, joint status report to the Court (Docket No 88) and the Court’s

February 18, 2020, Minute Order (Docket No 89), that Wentwood Capital Advisors’ motion to

dismiss for lack of personal jurisdiction and for an evidentiary hearing (Docket No. 32) and

Nationwide Affordable Housing Fund 4, LLC’s and SCDC, LLC’s (the “Limited Partners”)

motion to dismiss based on the “first-filed rule” (Docket No. 33) shall be decided based on the

below-listed submissions by the parties in Nationwide Affordable Housing Fund 4, LLC et al. v.

Urban 8 Danville Corporation, et al., Court File No. 2:19-cv-07259, also assigned to this Court:

         (1)      Urban 8 Danville Corporation’s and Urban 8 Macomb Corporation’s (the “General



105524891.3 0057054-00006
     Case: 1:19-cv-03171 Document #: 91 Filed: 03/03/20 Page 2 of 4 PageID #:1894




                  Partners”) 11/13/2019 motion to dismiss and supporting declaration (Docket Nos.

                  24-25) (raising the mirror image and identical arguments and issues as raised by

                  the Limited Partners’ motion to dismiss under the “first-filed rule”); the Limited

                  Partners’ 12/12/2019 response and supporting declaration (Docket Nos. 49-50); and

                  the General Partners’ 12/19/2019 reply (Docket No. 52); and

         (2)      Wentwood Capital Advisors’ 12/4/2019 motion to dismiss claims and for an

                  evidentiary hearing and supporting declaration (Docket Nos. 38-43); the General

                  Partners’ 1/31/2020 response and supporting documents (Docket Nos. 56-58); and

                  Wentwood Capital Advisors’ 2/14/2020 reply and reply declarations (Docket Nos.

                  65-67).

         It is the parties’ understanding from the Court’s Minute Order that the Court will decide

the motions without oral argument.


                                                   STOEL RIVES LLP

   DATED: March 3, 2020                            /s/ Marc A. Al
                                                   Marc A. Al (MN ID 247923)
                                                   33 South Sixth Street, Suite 4200
                                                   Minneapolis, MN 55402
                                                   Telephone: (612) 373-8801
                                                   Facsimile: (612) 373-8881
                                                   marc.al@stoel.com




105524891.3 0057054-00006                         2
     Case: 1:19-cv-03171 Document #: 91 Filed: 03/03/20 Page 3 of 4 PageID #:1895




                                           KOSLOW LAW LLC

   DATED: March 3, 2020                    /s/ Stephen D. Koslow
                                           Stephen D. Koslow (6225363)
                                           3701 Algonquin Road, Suite 450
                                           Rolling Meadows, IL 60008
                                           Telephone: (847) 383-7233
                                           sdk@koslowlawllc.com

                                           Counsel for Nationwide Affordable Housing
                                           Fund 4, LLC, and SCDC, LLC, and for
                                           Wentwood Capital Advisors, L.P. (appearing
                                           specially)




                                           WINTHROP & WEINSTINE, P.A.

   Dated: March 3, 2020                    /s/ Christina Rieck Loukas
                                           David A. Davenport (admitted pro hac vice)
                                           Christina Rieck Loukas (admitted pro hac vice)
                                           225 South Sixth Street, Suite 3500
                                           Minneapolis, MN 55402
                                           Tel: (612) 604-6400
                                           Ddavenport@winthrop.com
                                           Cloukas@winthrop.com

                                           -and-

                                           Caitlin Martini Mika
                                           ARNOLD & PORTER
                                           70 West Madison Street, Suite 4200
                                           Chicago, IL 60602
                                           Tel: (312) 583-2300
                                           Caitlin.Mika@arnoldporter.com

                                           Attorneys for Urban 8 Danville Corporation and
                                           Urban 8 Macomb Corporation




105524891.3 0057054-00006                 3
     Case: 1:19-cv-03171 Document #: 91 Filed: 03/03/20 Page 4 of 4 PageID #:1896




                                CERTIFICATE OF SERVICE

        I, Marc A. Al, an attorney, certify that on March 3, 2020, I caused a copy of the foregoing
to be electronically filed with the Clerk of the Court using CM/ECF, which will send electronic
notification to all parties through their registered attorneys of record that this document has been
filed and is available for viewing and download.

                                                     /s/ Marc A. Al




18814913v1




105524891.3 0057054-00006                        4
